                                          Case 3:20-cv-01203-WHO Document 12 Filed 04/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSELYN C. LEE,                                    Case No. 20-cv-01203-WHO
                                                         Plaintiff,
                                   8
                                                                                            ORDER ADOPTING MAGISTRATE
                                                   v.                                       JUDGE'S REPORT AND
                                   9
                                                                                            RECOMMENDATION AND
                                  10     SECRETARY OF STATE OF                              DISMISSING CASE WITHOUT
                                         CALIFORNIA,                                        PREJUDICE
                                  11                     Defendant.                         Re: Dkt. No. 10
                                  12
Northern District of California
 United States District Court




                                  13
                                                On March 24, 2020, Magistrate Judge Laurel Beeler issued a Report and Recommendation,
                                  14
                                       recommending that the complaint be dismissed. Dkt. No. 10. On the same day, Magistrate Judge
                                  15
                                       Beeler’s Report and Recommendation was served by mail on plaintiff. Objections were due on or
                                  16
                                       before April 7, 2020. As of today’s date, no objection or other response have been filed by either
                                  17
                                       party.
                                  18
                                                On February 24, 2020, after granting plaintiff’s application to proceed in forma pauperis,
                                  19
                                       Magistrate Judge Beeler screened the complaint for minimum legal viability pursuant to 28 U.S.C.
                                  20
                                       § 1915(e)(2)(B) and dismissed for failure to state a claim. Magistrate Judge Beeler allowed
                                  21
                                       plaintiff leave to amend by March 16, 2020 and cautioned that failure to file an amended
                                  22
                                       complaint will lead dismissal of the case. Dkt. No. 6. The March 16 deadline has passed and
                                  23
                                       plaintiff has not filed an amended complaint. Because plaintiff declined magistrate-judge
                                  24
                                       jurisdiction on February 21, 2020, this case was reassigned to me.
                                  25
                                                Having reviewed the records in this case, I agree with Magistrate Judge Beeler’s Report
                                  26
                                       and Recommendation and adopt it. This case is DISMISSED without prejudice.
                                  27
                                                IT IS SO ORDERED.
                                  28
                                          Case 3:20-cv-01203-WHO Document 12 Filed 04/15/20 Page 2 of 2




                                   1   Dated: April 15, 2020

                                   2                                        ______________________________________
                                                                            WILLIAM H. ORRICK
                                   3                                        United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                             2
